Citation Nr: 0930079	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated December 2008.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity to an 
extent not adequately contemplated by the assigned 30 percent 
initial evaluation.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a post-remand 
February 2009 letter.  In the same letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran's claim was later 
readjudicated in a July 2009 Supplemental Statement of the 
Case.   See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's reported 
treatment records have been obtained, and he has been 
afforded two VA examinations in conjunction with this appeal.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

By a June 2006 rating decision, the RO granted service 
connection for PTSD, and assigned an evaluation of 30 
percent, effective July 2005.  The Veteran submitted a notice 
of disagreement, asserting that his PTSD was moderate in 
severity and therefore warranted a higher rating.

The Veteran has submitted numerous outpatient treatment 
records in support of his claim.  An April 2005 VA treatment 
record indicated that the Veteran was not depressed and there 
was no evidence of suicidal or homicidal ideation.

An August 2005 psychological evaluation by L.G., M.A., 
indicates that the Veteran reported that while delivering 
fuel on base, the fuel tank exploded, setting him on fire.  
He was med evaced to Japan, where he spent two and a half 
months in the burn center.  He also witnessed injury to and 
deaths of numerous fellow soldiers.  The Veteran endorsed 
symptoms including intrusive thoughts, traumatic nightmares, 
avoidance of conversations about his military service, 
estrangement and detachment from others, social isolation, 
hypervigilance, and exaggerated startle response.  Mental 
status examination noted that the Veteran had a dysphoric 
mood, and a restricted affect.  Judgment and insight were 
limited, but there was no current evidence of suicidal or 
homicidal ideation.  The psychologist assistant noted that 
the Veteran's symptoms significantly interfered with his 
occupational, social and personal life.  Intrusive thoughts 
and hyperarousal contributed to sporadic levels of 
productivity at work, as well as impacted concentration and 
memory required to learn new tasks.  Additionally, the 
Veteran was severely limited in his ability to initiate or 
sustain social relationships.  Finally, the psychologist 
assistant provided a diagnosis of chronic, severe PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
40.

A December 2005 follow-up psychological assessment by L.G., 
M.A., revealed that the Veteran complained of worsening sleep 
problems, with nightmares having become more vivid and 
frequent.  The Veteran also stated that he felt his lack of 
sleep made him more irritable and more subject to angry 
outbursts.  A GAF of 38 was provided.  

An April 2006 follow-up psychological assessment by L.G., 
M.A., revealed that the Veteran continued to complain of 
worsening sleep problems, with nightmares having become more 
vivid and frequent.  He also stated that he had increased 
irritability that caused him to isolate himself from his 
family and coworkers.  The psychologist assistant noted that 
the Veteran's symptoms interfered markedly with his 
occupational, social and personal life.  A GAF score of 38 
was provided.

The Veteran was afforded a VA psychiatric examination in May 
2006.  The Veteran reported symptoms of interrupted sleep 
with nightmares two to three times a week, anxiety, easily 
startled, hypervigilant, having a short temper, and being 
uncomfortable in crowds.  The Veteran reported working in the 
home improvement industry doing small jobs.  Working made him 
feel better and that he did not miss any work due to his 
psychiatric symptoms.  The Veteran stated that he lived with 
his wife, but did not have any close friends.  He did 
occasionally leave the house to go to church.  The examiner 
noted that the Veteran had limited recreational and leisure 
pursuits.  Mental status examination revealed no loose 
associations or flight of ideas, nor was there evidence of 
bizarre motor movements of tics.  Mood was tense but 
cooperative and affect was appropriate.  There was no 
evidence of homicidal or suicidal ideation or intent.  There 
was no impairment of thought processes or communication, 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  Memory, both remote and recent, appeared to 
be adequate as well as insight, judgment, and intellectual 
capacity.  The examiner opined that the Veteran's symptoms 
have interfered with social activities and cause him 
distress.  The examiner provided a diagnosis of PTSD, and 
assigned a GAF score of 55. 

In a May 2006 statement, the Veteran reported symptoms 
including frequent intrusive thoughts, frequent nightmares, 
flashbacks, avoidance of conversations about his past 
service, anhedonia, estrangement and detachment from others, 
restricted affect, severe sleep disturbance, frequent 
irritability, severe concentration and memory problems, 
hypervigilance, and an exaggerated startle response.  The 
Veteran stated that flashbacks occurred three times per week, 
accompanied by panic attacks.  

The Veteran was afforded another VA examination April 2009.  
He reported symptoms including difficulty communicating with 
other people, social isolation, avoiding family and social 
functions, and insomnia.  He was also hypervigilant, in that 
he stated he carried a weapon when patrolling his property.  
The Veteran denied flashbacks, intrusive thoughts while 
awake, a history of violence, and suicide attempts.  The 
examiner did note that the Veteran had possible 
reexperiencing (i.e., nondescript bad dreams).  The Veteran 
also stated that he had not worked in two years due to 
physical complaints.  Thought processes were linear, logical, 
and goal directed.  The Veteran denied auditory 
hallucinations, but reported occasionally catching a glimpse 
of things in the corner of his eye.  Grooming was adequate, 
speech was fluent speech, and memory was intact.  The Veteran 
did report a depressed mood and tearful episodes.  He denied 
suicidal and homicidal ideations.  The examiner noted the 
absence of obsessive or ritualistic behavior, speech 
abnormalities, and impaired impulse control.  The examiner 
provided a diagnosis of PTSD, and assigned a GAF score of 60.  
While the Veteran had stopped working, this was linked to his 
physical conditions related to diabetes rather than any 
psychological distress.  Finally, the examiner noted that the 
Veteran's prognosis was good with effective treatment.  There 
was reduced reliability and productivity due to PTSD signs 
and symptoms, but the PTSD symptoms were not severe enough to 
require continuous medication.

In reviewing the above evidence, the Board finds that this 
case is notable for the wide range of GAF scores assigned to 
the Veteran.  

According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  The GAF 
score and the interpretation of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms 
of a psychiatric disorder (which provide the primary basis 
for the rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 reflects a 
serious level of impairment (e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores between 
51 and 60 are indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

In this case, the Board is cognizant of the multiple recent 
GAF scores of record in the range between 38 and 40.  These 
scores must be viewed in the context of the entire record, 
and the Board is aware that the later VA examination reports 
showed scores in the range of 55 to 60.  At the same time, 
the April 2009 VA examination indicated significant socially 
isolative behavior, and the Veteran was noted to have reduced 
reliability and productivity due to PTSD signs and symptoms.  
Taken as a whole, this evidence suggests that the Veteran's 
PTSD symptomatology is not adequately contemplated by the 
initial 30 percent evaluation, and an increase to 50 percent 
is instead warranted.

The next question for the Board is whether an even higher 
initial evaluation, of 70 percent, is warranted.  In this 
regard, the claims file does not indicate any of the specific 
criteria for this evaluation (i.e., suicidal ideation, 
obsessional rituals, or impaired impulse control).  Of note 
to the Board is that the April 2009 VA examiner found that 
the Veteran's symptoms were not even severe enough to require 
continuous medication.  The only supportive evidence in this 
regard consists of the lower GAF scores mentioned above, but 
in light of the relatively modest level of objective 
symptomatology and the higher scores shown upon recent VA 
examination, the Board does not find that these scores 
suffice to warrant a 70 percent initial evaluation.  

The Board also does not find that there is a basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
objective symptomatology shown during the pendency of the 
appeal has been essentially consistent and fully contemplated 
by the assigned disability rating.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, the evidence supports an initial 50 percent 
evaluation, but not more, for the service-connected PTSD.  To 
that extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7.  




ORDER

An initial 50 percent evaluation for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


